UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2347



EVA F. CHAMBERS,

                                              Plaintiff - Appellant,

          versus


GREENVILLE COUNTY SCHOOL DISTRICT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-98-502-6-12BD)


Submitted:   March 20, 2000                 Decided:   April 3, 2000


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eva F. Chambers, Appellant Pro Se. Steven Mark Wynkoop, Elizabeth
M. McMillan, NELSON, MULLINS, RILEY & SCARBOROUGH, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eva F. Chambers appeals the district court’s order granting

summary judgment to the Greenville County School District, her

former employer, on her employment discrimination claims, and dis-

missing without prejudice her pendent state law claims.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Chambers v. Greenville County Sch. Dist., No. CA-98-

502-6-12BD (D.S.C. Aug. 31, 1999).    We deny Chambers’ motion for

production of documents.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2